DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 37 and 38 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the previous claims are directed to a species of sputter deposition that was previously examined and elected (see p. 4 of Restriction Requirement dated 5/10/2018, and p. 5-6 of Response filed 6/13/2018 of Applicant’s electing Species A to sputter deposition). New claims 37 and 38 are now directed to a species I of sputter deposition, a species II of ion assisted deposition, a species III of evaporation deposition, or a species IV of physical vapor deposition distinct from sputter deposition or evaporation deposition.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Species II-IV are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
This application contains claims directed to the following patentably distinct species:
species I: deposition is by sputter deposition or ion beam sputtering-ion assisted deposition in claim 38;
species II: deposition is by evaporation deposition or activated reactive evaporation in claim 38;
species III: deposition is by ion assisted or electron beam ion assisted deposition in claim 38; and
species IV: deposition is by physical vapor deposition distinct from sputter deposition or evaporation deposition (e.g. pulsed laser deposition or cathodic arc deposition) in claim 38. 
The species are independent or distinct because the species I-IV are drawn to different and distinct processes. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 37 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
•        the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
•         the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
•         the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 10-11, 30-34, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 has been amended to require “the metal oxy-fluoride coating formed on the chamber component has an empirical formula of MxOy_coatingFz_coating, wherein at least one of y_coating has a value of 0.1 times the value of x or 1.4 to 1.9 times a value of x, or z_coating has a value of 0.1 to 0.2 times the value of x or 2.8 to 3.9 times the value of x”. There is no support in the Specification for these ranges of the y_coating and z_coating, nor is there support in the Specification for the empirical formula to only have one of these ranges (which impermissibly broadens the other ranges).
New claim 32 (dependent on claim 7) requires a limitation of “the metal in the metal oxy-fluoride coating has a valence of 2 and the metal oxy-fluoride coating comprises approximately 37-48 at.% of the metal, approximately 10-43 at.% oxygen, and approximately 10-53 at.% fluorine”. There is no support in the Specification for ‘the metal oxy-fluoride coating’ to have both at least one of the ranges (e.g. y_coating or z_coating) required by claim 7, and the limitation of claim 32.
New claim 33 (dependent on claim 7) requires a limitation of “metal in the metal oxy-fluoride coating has a valence of 4 and the metal oxy-fluoride coating comprises approximately 22-32 at.% of the metal, approximately 10-58 at.% oxygen, and approximately 10-68 at.% fluorine”. There is no support in the Specification for ‘the metal oxy-fluoride coating’ to have both at least one of the ranges (e.g. y_coating or z_coating) required by claim 7, and the limitation of claim 33.
New claim 38 requires “performing deposition comprises at least one deposition mechanism selected from the group consisting of ion assisted deposition, physical vapor deposition, sputter deposition, evaporation deposition, activated reactive evaporation, electron beam ion assisted deposition and ion beam sputtering-ion assisted deposition” (emphasis added). There is no support in the Specification that the “performing deposition” of claim 37 is by more than one (e.g. at least one) deposition mechanism together (e.g. sputter deposition with evaporation deposition).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claim 37 requires ‘a metal oxide source material having an empirical formula MxOy_source wherein M is a metal’ (emphasis added), and the metal oxide source material used to form ‘the metal oxy-fluoride coating having an empirical formula MxOy_coatingFz_coating’, and the requires ‘at least one of a), b), or c) that each requires Mx’ (emphasis added), rendering the claim unclear as to whether “Mx” for each of a), b, or c) is intended to refer to the Mx of the “metal oxide source material”, the “metal oxy-fluoride coating”, or some combination thereof (e.g. a) is to the “metal oxide source material” and b) is to the “metal oxy-fluoride coating”). Claims 38-45 are also rejected as being dependent on claim 37.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 30-38, 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (US 2014/0116338) in view of Kim et al (US 2016/0307740).
With respect to claims 7, 30-31, and 35, He discloses a method for coating a plasma resistant coating onto a chamber component that is used in a plasma processing chamber, wherein the chamber component is a showerhead, rings (i.e. liner, liner kit, and/or shield), a wall, a base, a substrate support assembly, and/or a selectivity modulation device (i.e. chuck) (abstract; para 0006; claim 1), wherein the chamber component consists of Al2O3, SiC, Y2O3, or other plasma resistant ceramics (para 0050; claim 11). Fig. 8 depicts the method comprises providing a metal oxide source material [820] of a solid form of Y2O3 (with subscript value ‘3’ being 1.5 times subscript value ‘2’) for sputter deposition (para 0057), and a plasma enhanced part comprising a gas injector [835] to inject a reactive gas of fluorine ions or radicals during the sputter deposition to react with sputtered material from the metal oxide source material [820] (para 0058), which thereby forms the plasma resistant coating of a combination of Y2O3 and YF3 (i.e. yttrium oxyfluoride compound) (para 0050 and 0057). He further discloses a porosity of the plasma resistant coating is less than 1% or practically no porosity (i.e. ~0% porosity) using this method (para 0020 and 0054), and a thickness of a single layer of the plasma resistant coating being 10 microns (para 0028).
However He is limited in that while the plasma resistant coating comprises the yttrium oxyfluoride compound, a particular stoichiometric formula of the yttrium oxyfluoride compound is not specifically suggested.
Kim teaches a ceramic coating of yttrium oxyfluoride applied onto an interior chamber component, the yttrium oxyfluoride having a stoichiometric formula of YxOyFz, wherein ‘x’ is 1, ‘y’ is 1 or 2, and ‘z’ is 1 or 2 (abstract; para 0006), resulting in the stoichiometric formula of YOF, YO2F, or YOF2 (para 0041-0047), with it being held that differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical since it is not inventive to discover optimum it workable ranges by routine experimentation (MPEP 2144.05, Section II, Part A), and it being held that a prima facie case of obviousness exists where the claimed ranges (oxygeny=1.4-1.9 or fluorinez=2.8-3.9) and prior art ranges (oxygeny=1-2 or fluorinez=1-2) do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05, Section I), in this case, those same properties being plasma resistance. Kim cites the advantage of the stochiometric formula of yttrium oxyfluoride as suppressing a surface of the chamber component from being damaged by a plasma reaction, thereby preventing a particle contamination (para 0047 and 0070).
It would have been obvious to one of ordinary skill to have the yttrium oxyfluoride compound of He have the stochiometric formula of YOF, YO2F, or YOF2 of Kim to gain the advantage of suppressing plasma damage to prevent particle contamination. It further would have been obvious to one of ordinary skill in the art that the yttrium oxyfluoride compound of He has the stoichiometric formula YOF, YO2F, or YOF2 of Kim since He fails to specify a particular stoichiometric formula, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Kim teaches a combination of both Y2O3 and YF3 (similar to He teaching at 0050 a combination of Y2O3 and YF3) predictably yields the stoichiometric formula of YOF, YO2F, or YOF2.
With respect to claim 32, Kim further teaches the stoichiometric formula of YxOyFz is selectable to have ‘x’ is 1, ‘y’ is 1 or 2, and ‘z’ is 1 or 2  (abstract; para 0045-0047), resulting in Y have a potential valence between 3-5 (according to para 0047 of Applicant’s Specification). Although Kim does not specify the potential valence to be 2, it has been held that a particular parameter (i.e. valence) must first be recognized as a result-effect variable, i.e. a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (MPEP 2144.05, Section II, Part B). In this case, Y having the potential valence of 2 (and thus associated 22-32 at% Y, 10-58 at% O, and 10-68 at% according to para 0049 of Applicant’s Specification) would be a result of routine experimentation when determining an optimum potential valence.
With respect to claim 33, Kim further teaches the stoichiometric formula of YxOyFz is selectable to have Y1O1F2 (abstract; para 0045-0047), resulting in Y have a valence of 4 (according to para 0047 of Applicant’s Specification), which also results in the Y1O1F2 with Y having the valence 4 to then comprise 22-32 at% of Y, 10-58 at% O, and 10-68 at% F (according to para 0050 of Applicant’s Specification).
With respect to claims 34 and 36, as discussed above for claim 7, with He teaching to apply the yttrium oxyfluoride compound (para 0050 and 0057), and Kim teaching to having the stoichiometric formula for the yttrium oxyfluoride be YxOyFz, wherein ‘x’ is 1, ‘y’ is 1 or 2, and ‘z’ is 1 or 2 (abstract; para 0006), resulting in the stoichiometric formula of YOF, YO2F, or YOF2 (para 0043-0047), with it being held that differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical since it is not inventive to discover optimum it workable ranges by routine experimentation (MPEP 2144.05, Section II, Part A), and it being held that a prima facie case of obviousness exists where the claimed ranges (oxygeny=0.1 or 1.4 or fluorinez=0.2 or 2.8) and prior art ranges (oxygeny=1 or 2 or fluorinez=1 or 2) do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05, Section I), with those same properties being plasma resistance.
With respect to claims 37-38, 41-42, and 44, He discloses a method for coating a plasma resistant coating onto a chamber component that is used in a plasma processing chamber, wherein the chamber component is a showerhead, rings (i.e. liner, liner kit, and/or shield), a wall, a base, a substrate support assembly, and/or a selectivity modulation device (i.e. chuck) (abstract; para 0006; claim 1), wherein the chamber component consists of Al2O3, SiC, Y2O3, or other plasma resistant ceramics (para 0050; claim 11). Fig. 8 depicts the method comprises providing a metal oxide source material [820] of a solid form of Y2O3 (with subscript value ‘3’ being 1.5 times subscript value ‘2’) for sputter deposition (para 0057), and a plasma enhanced part comprising a gas injector [835] to inject a reactive gas of fluorine ions or radicals during the sputter deposition to react with sputtered material from the metal oxide source material [820] (para 0058), which thereby forms the plasma resistant coating of a combination of Y2O3 and YF3 (i.e. yttrium oxyfluoride compound) (para 0050 and 0057). He further discloses a porosity of the plasma resistant coating is less than 1% or practically no porosity (i.e. ~0% porosity) using this method (para 0020 and 0054), and a thickness of a single layer of the plasma resistant coating being 10 microns (para 0028).
However He is limited in that while the plasma resistant coating comprises the yttrium oxyfluoride compound, a particular stoichiometric formula of the yttrium oxyfluoride compound is not specifically suggested.
Kim teaches a ceramic coating of yttrium oxyfluoride applied onto an interior chamber component, the yttrium oxyfluoride having a stoichiometric formula of YxOyFz, wherein ‘x’ is 1, ‘y’ is 1 or 2, and ‘z’ is 1 or 2 (abstract; para 0006), resulting in the stoichiometric formula of YOF, YO2F, or YOF2 (para 0041-0047), with each of Y1O1F1, Y1O2F1, or Y1O1F2 satisfying the claimed empirical formula of “MxOy_coatingFz_coating, wherein y_coating for O has a value of 0.1 to 1.9 times the value of x and z_coating for F has a value of 0.1 to 3.9 times the value of x”. Kim cites the advantage of the stochiometric formula of yttrium oxyfluoride as suppressing a surface of the chamber component from being damaged by a plasma reaction, thereby preventing a particle contamination (para 0047 and 0070).
It would have been obvious to one of ordinary skill to have the yttrium oxyfluoride compound of He have the stochiometric formula of YOF, YO2F, or YOF2 of Kim to gain the advantage of suppressing plasma damage to prevent particle contamination. It further would have been obvious to one of ordinary skill in the art that the yttrium oxyfluoride compound of He has the stoichiometric formula YOF, YO2F, or YOF2 of Kim since He fails to specify a particular stoichiometric formula, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Kim teaches a combination of both Y2O3 and YF3 (similar to He teaching at 0050 a combination of Y2O3 and YF3) predictably yields the stoichiometric formula of YOF, YO2F, or YOF2.
In summary, the combination of references He and Kim teach applying the ceramic coating of yttrium oxyfluoride applied onto the interior chamber component, with the yttrium oxyfluoride having a stoichiometric formula of YxOyFz, wherein ‘x’ is 1, ‘y’ is 1 or 2, and ‘z’ is 1 or 2. Kim further teaches the stoichiometric formula of YxOyFz is selectable to have Y1O1F2 (abstract; para 0045-0047), resulting in Y have a valence of 4 (according to para 0047 of Applicant’s Specification), which also results in the Y1O1F2 with Y having the valence 4 to then comprise about 22-32 at% of Y, about 10-58 at% O, and about 10-68 at% F (according to para 0050 of Applicant’s Specification). Alternatively, Kim teaches the stoichiometric formula of YxOyFz is selectable to have ‘x’ is 1, ‘y’ is 1 or 2, and ‘z’ is 1 or 2  (abstract; para 0045-0047), resulting in Y have a potential valence between 3-5 (according to para 0047 of Applicant’s Specification), which results in about 27-38 at% of Y, about 10-52 at% O, and about 10-63 at% F for a valence of 3 (according to para 0047 of Applicant’s Specification). Although Kim does not specify the potential valence to be 2, it has been held that a particular parameter (i.e. valence) must first be recognized as a result-effect variable, i.e. a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (MPEP 2144.05, Section II, Part B). In this case, Y having the potential valence of 2 (and thus associated 40-45 at% Y, 10-52 at% O, and 20-40 at% F according to para 0049 of Applicant’s Specification) would be a result of routine experimentation when determining an optimum potential valence.
With respect to claims 43 and 45, as discussed above for claim 37, with He teaching to apply the yttrium oxyfluoride compound (para 0050 and 0057), and Kim teaching to having the stoichiometric formula for the yttrium oxyfluoride be YxOyFz, wherein ‘x’ is 1, ‘y’ is 1 or 2, and ‘z’ is 1 or 2 (abstract; para 0006), resulting in the stoichiometric formula of YOF, YO2F, or YOF2 (para 0043-0047), with it being held that differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical since it is not inventive to discover optimum it workable ranges by routine experimentation (MPEP 2144.05, Section II, Part A), and it being held that a prima facie case of obviousness exists where the claimed ranges (oxygeny=0.1 or 1.4 or fluorinez=0.2 or 2.8) and prior art ranges (oxygeny=1 or 2 or fluorinez=1 or 2) do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05, Section I), with those same properties being plasma resistance.
Claims 10 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (US 2014/0116338) and Kim et al (US 2016/0307740) as applied to claims 7 and 37 above, and further in view of Foller et al (US Patent No. 5,135,775).
With respect to claims 10 and 39, the combination of references He and Kim is cited as discussed for claims 7 and 37. However modified He is limited in that heating the chamber component prior to the sputter deposition is not suggested.
Foller teaches a method for plasma-chemical cleaning prior to coating a layer with PVD (i.e. sputtering) to ensure surfaces of a substrate that are to be coated are free of contamination in order to ensure that the layer is as close to the surfaces as possible (abstract; col. 1, lines 7-19), wherein the method of plasma-cleaning comprises preheating the surfaces of the substrate from room temperature (~20-25oC) to a coating temperature (col. 6, lines 11-16; claim 9-10).
It would have been obvious to one of ordinary skill in the art to use temperatures for the plasma-cleaning of Foller prior to sputter deposition of the chamber component of the combination of references to gain the advantage of ensuring surfaces of the chamber component are free from contamination.
Claims 11 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (US 2014/0116338) and Kim et al (US 2016/0307740) as applied to claims 7 and 37 above, and further in view of Mitamura et al (JP No. 08134637).
With respect to claims 11 and 40, the combination of references He and Kim is cited as discussed for claims 7 and 37. However modified He is limited in that while the sputter deposition is at a low pressure in a chamber (para 0017), a particular pressure is not suggested.
Mitamura teaches a method of sputter deposition of a metal oxyfluoride coating by sputtering a metal oxide source with an empirical formula of MxOy_source-Fz_source, wherein x is 1, y_source is 0.1-0.3, and z_source is 0.1-0.3 (abstract; Tables 1-2; para 0001, 0009, 0020-0022 and 0027), wherein M is Y (yttrium) (para 0008), and wherein the sputter deposition is in a chamber with a pressure of 2 Pa (~15 mTorr) (para 0017).
It would have been obvious to one of ordinary skill in the art to use the pressure of ~15 mTorr for sputter deposition as taught by Mitamura for the low pressure of the sputter deposition in the chamber of modified He, since modified He fails to specify a particular low pressure, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Mitamura has shown predictable results of sputter depositing similar materials of He (e.g. yttrium oxyfluoride coating) at a pressure of ~15 mTorr.

Response to Arguments
Applicant’s Remarks on p. 6-14 filed 6/24/2022 are addressed below.

112 Rejections
On p. 6-10, Applicant argues that there is support for claim 7 in view of MPEP 2163.005(III) for In re Wertheim, and thus also claims 32 and 33.
The Examiner respectfully disagrees. Applicant points to Wertheim, for support of claim 7 regarding the metal oxy-fluoride coating having the empirical formula MxOy_coatingFz_coating, wherein at least one of y_coating has a value of 0.1 times the value of x or 1.4 to 1.9 times a value of x, or z_coating has a value of 0.1 to 0.2 times the value of x or 2.8 to 3.9 times the value of x” (emphasis added). On p. 7, Wertheim is directed to teaching a range of 25%-60% with specific examples of 36% and 50% that would support a range of between 35% and 60%, however a range of at least 35% did not meet the description requirement since this range impermissibly broadened the range to include percentages outside the taught 60%. The same is true in this case for rejecting claim 7, and also dependent claims 32 and 33. Claim 7 had been previously amended from requiring ranges of both y_coating and z_coating, to now requiring only one of the y_coating and z_coating via the “at least one of” language, which is not supported by the Specification since ranges for y_coating and/or z_coating are then impermissibly broadened (e.g. having z_coating be 0.1-0.2 times value x then allows for y_coating to be any other value, including zero, which is outside the range taught by the original claims and Specification). Since the ranges of claims 32 and 33 depend on these ranges of y_coating and z_coating for the amounts present of the metal, oxygen, and fluorine, these ranges of claims 32 and 33 are also not supported by “the at least one” language from claim 7 describing MxOy_coatingFz_coating. These previous 1st paragraph rejections are maintained.
Applicant’s argument on p. 11 and discussed in the Interview Summary dated 5/11/2022 is persuasive; this previous 2nd paragraph rejection is withdrawn.

103 Rejections
On p. 11-14, Applicant argues that Kim does not teach for “the metal oxy-fluoride coating formed on the chamber component has an empirical formula of MxOy_coatingFz_coating, wherein at least one of y_coating has a value of 0.1 times the value of x or 1.4 to 1.9 times a value of x, or z_coating has a value of 0.1 to 0.2 times the value of x or 2.8 to 3.9 times the value of x” (emphasis added) as required by claim 7.
The Examiner respectfully disagrees since Kim teaches the yttrium oxyfluoride (i.e. MxOy_coatingFz_coating) having a stoichiometric formula (i.e. empirical formula) of YxOyFz, wherein ‘x’ is 1, ‘y’ is 1 or 2, and ‘z’ is 1 or 2 (abstract; para 0006), resulting in the empirical formula of Y1O1F1, Y1O2F1, or Y1O1F2 (para 0041-0047), thus Kim at least teaches the empirical formula of Y1O2F2, or 2 for the O (i.e. y_coating), with it being held that differences in concentration (i.e. claimed y_coating = 1.9; Kim O=2) will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical since it is not inventive to discover optimum it workable ranges by routine experimentation (MPEP 2144.05, Section II, Part A), and it being held that a prima facie case of obviousness exists where the claimed ranges (oxygeny=1.9) and prior art ranges (oxygeny=2) do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05, Section I). In this case, one of ordinary skill would expect the same properties of plasma resistance for oxygen being 1.9 (as claimed) or oxygen being 2 (from Kim). Applicant’s argument on p. 13 of “tunable” is noted, however is not presently claimed, nor have unexpected results been shown differentiating between oxygen at 1.9 and 2.
All other arguments on p. 13 to claims 10 and 11 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0158775 is relevant for teaching a method of ion beam sputtering with ion assisted deposition to deposit a protective layer on a chamber component, wherein the chamber component is one of a substrate support assembly, an electrostatic chuck (ESC), a ring (e.g., a process kit ring or single ring), a chamber wall, a base, a gas distribution plate, a showerhead, a liner, a liner kit, a shield, a plasma screen, a flow equalizer, a cooling base, a chamber viewport, a chamber lid, and a nozzle, wherein the chamber component comprises at least one of Al2O3, AlN, SiC, Y2O3, quartz, ZrO2, SiN, Si, and SiO2, and wherein the protective layer is a metal oxy-fluoride.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794